DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 20th, 2022 has been entered. Claims 1-7, 9-18, and 20-24 remain pending in the application. Applicant’s amendment to the Claims have overcome each and every 112(b) previously set forth in the Non-Final Office Action mailed October 28th, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "first and second visible spectrum images to the third image" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 9, which claim 23 depends upon, has a first image in a first spectral domain and second image in a second spectral domain, but does not disclose a third image. For the purpose of furthering prosecution, examiner has interpreted the first and second visible spectrum images to be the first 
Claim 24 recites the limitation "first and second visible spect to the third image" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 20, which claim 24 depends upon, has a first image in a first spectral domain  and second image in a second spectral domain, but does not disclose a third image. For the purpose of furthering prosecution, examiner has interpreted the first and second visible spectrum images to be the first image in a first spectral domain and the third image to be the second image in a second spectral domain in claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 12-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. "Fusion of Infrared Thermal Image and Visible Image for 3D Thermal Model Reconstruction Using Smartphone Sensors"(Published 6/22/2018; previously cited in non-final Office Action on 10/28/2021), hereineafter, Yang.

garding claim 1, Yang teaches a method for translating fiducial points in multispectral imagery (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction), the method comprising: 
capturing (Fig. 2, Data acquisition, Acquisition of images by iPhone SE) a first image (Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution, first image is taken along with the second image to have a stereopair of visible images) of a three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) by a first imaging device (Fig. 1, there are two iPhone SE on each side of the thermal IR camera) in a first spectral domain (Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution), the first spectral domain being the visible spectrum (Section 2, the iPhone SE captures visible images); 
capturing (Fig. 2, Data acquisition, Acquisition of images by iPhone SE) a second image (Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution, second image is taken along with the first image to have a stereopair of visible images) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) by a second imaging device (Fig. 1, there are two iPhone SE on each side of the thermal IR camera) in the first spectral domain (Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution); 
capturing (Fig. 2, Data acquisition, Acquisition of images by FLIR ONE) a third image  of (Fig. 2, thermal IR image) the three-dimensional object (Fig. 4, 3D object, departmental by a third imaging device (Section 2, the FLIR ONE was arranged between the two smart phones to acquire the thermal infrared (IR) images) in a second spectral domain (Section 2, FLIR ONE acquires thermal infrared images) , the second spectral domain being outside the visible spectrum (Section 2, thermal infrared is outside the visible spectrum); 
determining three-dimensional location information (Section 3, the visible images of the iPhone SE are used to reconstruct a 3D model by the conventional IBM technique, IBM is a computer vision technique for effectively integrating multisource image data into a unique 3D model) of one or more fiducial points (Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) based on the first and second visible spectrum images (Fig. 2, visible images with high spatial resolution, Section 3, the visible images of the iPhone SE are used to reconstruct a 3D model by the conventional IBM technique); 
projecting (Fig. 2, temperature information projection) the three-dimensional location information (Section 3, the visible images of the iPhone SE are used to reconstruct a 3D model by the conventional IBM technique, IBM is a computer vision technique for effectively integrating multisource image data into a unique 3D model) of the one or more fiducial points (Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image) of the three- dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) onto a two-dimensional image plane (Section 3.2.5, the thermal image can be textured on the surface of the created 3D model, it shows an equation for the temperature information projection where (x,y) is the space coordinate of an object point in a thermal image plane, the thermal image is in two-dimensional plane and the point clouds which reads onto the fiducial points of the building in the stereo pair image is the three-dimensional object which are textured together) of the third image (Fig. 2, thermal IR image), wherein projecting the three-dimensional location information (Fig. 2, temperature information projection) includes: 
calibrating (Section 3.1, image calibration) the first imaging device in the first spectral domain and the second imaging device in the first spectral domain (Fig. 1, Section 2, two smart phones were used to acquire stereopairs of visible images), wherein the first imaging device and the second imaging device are calibrated using geometric camera calibration (Section 2, the shifts among lenses are fixed which facilitates the geometric calibration, Section 3.1, “a baseline between two photographs with stereoscopic viewing must be fixed so that the shift between the two camera stations is known a priori in order to produce a good geometric calibration”, so to produce a good geometric calibration the shift among the lenses of the two smart phones that were used to acquire stereopairs of visible images are fixed),
calibrating (Section 3.1.2, Fig. 3, calibration template) the third imaging device in the second spectral domain (Fig. 1, FLIR ONE which acquires thermal infrared images) with the first imaging device and the second imaging device (Fig. 1, two iPhone SE) using a calibration pattern (Fig. 3, calibration template) having a contrast between the first spectral domain and the second spectral domain (Fig. 3, the calibration template shows a contrast between the false color thermal IR image which is in the second spectral domain and the gray scale visible image which is in the first spectral domain); and 
translating (Fig. 2, 3D thermal model is created once the temperature information projection step is done on the smartphone visible images and thermal image, Section 3, geometric translated thermal IR images are textured onto the reconstructed 3D model to produce a 3D thermal model, the thermal image is in two-dimensional plane and the point clouds which reads onto the fiducial points of the building in the stereo pair image is the three-dimensional object which are textured together) the location of the one or more fiducial points (Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) from first and second visible spectrum images (Fig. 2, visible images with high spatial resolution) to the third image (Fig. 2, thermal IR image).

Regarding claim 2, Yang teaches the method of claim 1 (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction), wherein the first and second images (Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution, second image is taken along with the first image to have a stereopair of visible images) and the third image (Fig. 2, thermal IR image) are captured synchronously (Fig. 1, the cameras are arranged where they are meant to take the images simultaneously and the thermal image and visible image on Fig.6 are identical which means they are captured simultaneously).

Regarding claim 3, Yang teaches the method of claim 1 (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction), wherein the first imaging device and the second imaging device (Fig. 1, there are two iPhone SE on each side of the thermal IR camera) are spatially separated (Fig. 1, the two smartphones are separated by the thermal camera).

Regarding claim 4, Yang teaches the method of claim 1(Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction), wherein the second spectral domain is the thermal spectrum (Fig. 2, FLIR ONE is a thermal infrared camera) and the third image is a thermal image (Fig. 2, thermal IR image).

Regarding claim 6, Yang teaches the method of claim 1 (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction), wherein the three-dimensional location information of one or more fiducial points (Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image) of the object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) includes a three-dimensional coordinate location (Section 3.2.2, a geometric relationship can be established to reconstruct the 3D model for an imaged scene, and in order to optimize the geometric relationship, a bundle adjustment—based on the derived triangular points, which involve reconstructing 3D coordinates of the corresponding features - is employed to repeatedly implement the collinearly forward or backward intersections until the residual errors are converged, it is inherent that the reference pixels in Fig, 5 will have a three-dimensional coordinate location once the stereopair visible images are reconstructed to a 3D model) of each one of the one or more fiducial points (Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image) of the object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University).

Regarding claim 12, Yang teaches a system for translating fiducial points in multispectral imagery (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment), the system comprising: 
a first imaging device (Fig. 1, there are two iPhone SE on each side of the thermal IR camera) in a first spectral domain (Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution) configured to capture (Fig. 2, Data acquisition, Acquisition of images by iPhone SE) a first image (Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution, first image is taken along with the second image to have a stereopair of visible images) of a three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University), the first spectral domain being the visible spectrum (Section 2, the iPhone SE captures visible images); 
a second imaging device (Fig. 1, there are two iPhone SE on each side of the thermal IR camera) in the first spectral domain (Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution) configured to capture (Fig. 2, Data acquisition, Acquisition of images by iPhone SE) a second image (Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution, second image is taken along with the first image to have a stereopair of visible images) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University); 
a third imaging device (Section 2, the FLIR ONE was arranged between the two smart phones to acquire the thermal infrared (IR) images) in a second spectral domain (Section 2, FLIR ONE acquires thermal infrared images) configured to capture (Fig. 2, Data acquisition, Acquisition of images by FLIR ONE) a third image (Fig. 2, thermal IR image) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University), the second spectral domain being outside the visible spectrum (Section 2, thermal infrared is outside the visible spectrum); 
and a processor (Section 3, the visible images of the iPhone SE are used to reconstruct a 3D model by the conventional IBM technique, IBM is a computer vision technique for effectively integrating multisource image data into a unique 3D model which makes it implicit that the system has a processor) configured to: 
determine three-dimensional location information (Section 3, the visible images of the iPhone SE are used to reconstruct a 3D model by the conventional IBM technique) of one or more fiducial points (Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) based on the first and second visible spectrum images (Fig. 2, visible images with high spatial resolution, Section 3, the visible images of the iPhone SE are used to reconstruct a 3D model by the conventional IBM technique), 
project (Fig. 2, temperature information projection) the three-dimensional location information (Section 3, the visible images of the iPhone SE are used to reconstruct a 3D model by the conventional IBM technique, IBM is a computer vision technique for effectively integrating multisource image data into a unique 3D model) of the one or more fiducial points (Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image) of the three- dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) onto a two-dimensional image plane (Section 3.2.5, the thermal image can be textured on the surface of the created 3D model, it shows an equation for the temperature information projection where (x,y) is the space coordinate of an object point in a thermal image plane, the thermal image is in two-dimensional plane and the point clouds which reads onto the fiducial points of the building in the stereo pair image is the three-dimensional object which are textured together) of the third image (Fig. 2, thermal IR image), wherein projecting the three-dimensional location information (Fig. 2, temperature information projection) includes: 
calibrating (Section 3.1, image calibration) the first imaging device in the first spectral domain and the second imaging device in the first spectral domain (Fig. 1, Section 2, two smart phones were used to acquire stereopairs of visible images), wherein the first imaging device and the second imaging device are calibrated using geometric camera calibration (Section 2, the shifts among lenses are fixed which facilitates the geometric calibration, Section 3.1, “a baseline between two photographs with stereoscopic viewing must be fixed so that the shift between the two camera stations is known a priori in order to produce a good geometric calibration”, so to produce a good geometric calibration the shift among the lenses of the two smart phones that were used to acquire stereopairs of visible images are fixed),
calibrating (Section 3.1.2, Fig. 3, calibration template) the third imaging device in the second spectral domain (Fig. 1, FLIR ONE which acquires thermal infrared images) with the first imaging device and the second imaging device (Fig. 1, two iPhone SE) using a calibration pattern (Fig. 3, calibration template) having a contrast between the first spectral domain and the second spectral domain (Fig. 3, the calibration template shows a contrast between the false color thermal IR image which is in the second spectral domain and the gray scale visible image which is in the first spectral domain); and 
and translate (Fig. 2, 3D thermal model is created once the temperature information projection step is done on the smartphone visible images and thermal image, Section 3, geometric translated thermal IR images are textured onto the reconstructed 3D model to produce a 3D thermal model, the thermal image is in two-dimensional plane and the point clouds which reads onto the fiducial points of the building in the stereo pair image is the three-dimensional object which are textured together) the location of the one or more fiducial points (Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) from first and second visible spectrum images (Fig. 2, visible images with high spatial resolution) to the third image (Fig. 2, thermal IR image).
	 
Regarding claim 13, Yang teaches the system of claim 12 (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment), wherein the first and second images (Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution, second image is taken along with the first image to have a stereopair of visible images) and the third image (Fig. 2, thermal IR image) are captured synchronously (Fig. 1, the cameras are arranged where they are meant to take the images simultaneously and the thermal image and visible image on Fig.6 are identical which means they are captured simultaneously).

Regarding claim 14, Yang teaches the system of claim 12 (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment), wherein the first imaging device and the second imaging device (Fig. 1, there are two iPhone SE on each side of the thermal IR camera) are spatially separated (Fig. 1, the two smartphones are separated by the thermal camera).

Regarding claim 15, Yang teaches the system of claim 12 (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment), wherein the second spectral domain is the thermal spectrum (Fig. 2, FLIR ONE is a thermal infrared camera) and the third image is a thermal image (Fig. 2, thermal IR image).

Regarding claim 17, Yang teaches the system of claim 12 (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment), wherein the three-dimensional location information of one or more fiducial points (Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image) of the object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) includes a three-dimensional coordinate location (Section 3.2.2, a geometric relationship can be established to reconstruct the 3D model for an imaged scene, and in order to optimize the geometric relationship, a bundle adjustment—based on the derived triangular points, which involve reconstructing 3D coordinates of the corresponding features - is employed to repeatedly implement the collinearly forward or backward intersections until the residual errors are converged, it is inherent that the reference pixels in Fig, 5 will have a three-dimensional coordinate location once the stereopair visible images are reconstructed to a 3D model) of each one of the one or more fiducial points (Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Song et al. "Face Liveness Detection Based on Joint Analysis of RGB and Near-Infrared Image of Faces", hereinafter Song.

Regarding claim 5, Yang teaches the method of claim 1 (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction).
Yang does not expressly disclose wherein the second spectral domain is selected from a group consisting of. a near-infrared domain, a short-wave infrared domain, an ultra-violet domain, an ultrasound domain, and a radar domain.
However, Song teaches wherein the second spectral domain is selected from a group consisting of. a near-infrared domain, a short-wave infrared domain, an ultra-violet domain, an ultrasound domain, and a radar domain (Fig. 1 and Fig. 2, Song uses multi-spectral imaging system as well where the first spectral domain is in RGB or visible spectrum similar to Yang, and the second spectral domain is near-infrared domain).
Yang and Song are considered analogous art to the claimed invention because they are in the same field of multi-spectral imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yang to incorporate the teachings of Song by making the second spectral domain be in a near-infrared domain. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because near-infrared light camera is much cheaper and common than Infrared Thermal Camera or 3D camera (Song, Introduction).

Regarding claim 16, Yang teaches the system of claim 12 (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment).
Yang does not expressly disclose wherein the second spectral domain is selected from a group consisting of. a near-infrared domain, a short-wave infrared domain, an ultra-violet domain, an ultrasound domain, and a radar domain.
However, Song teaches wherein the second spectral domain is selected from a group consisting of. a near-infrared domain, a short-wave infrared domain, an ultra-violet domain, an ultrasound domain, and a radar domain (Fig. 1 and Fig. 2, Song uses multi-spectral imaging system as well where the first spectral domain is in RGB or visible spectrum similar to Yang, and the second spectral domain is near-infrared domain).
Yang and Song are considered analogous art to the claimed invention because they are in the same field of multi-spectral imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yang to incorporate the teachings of Song by making the second spectral domain be in a near-infrared domain. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because near-infrared light camera is much cheaper and common than Infrared Thermal Camera or 3D camera (Song, Introduction).

Claim 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhou et al. "Hybrid sensing face detection and recognition", hereinafter Zhou.

Regarding claim 7, Yang teaches the method of claim 1 (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction).
 	Yang does not expressly disclose wherein the object is a human face, and the one or more fiducial points are facial landmarks.
	However, Zhou teaches wherein the object is a human face (Yang teaches that the object is a building and does not expressly disclose capturing a human face, but a camera can capture any kind of object. However, Zhou teaches that the multi-spectral imaging system in Fig. 1 consisting of two NIR cameras and single LWIR camera captures human face), and the one or more fiducial points are facial landmarks (Zhou, Fig. 8, facial landmarks projection from the stereo pair NIR images to the LWIR image).
Yang and Zhou are considered analogous art to the claimed invention because they are in the same field of multi-spectral imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the object in the method of Yang from a building to a human face resulting in the predictable result of forming facial landmarks as fiducial points. 

Regarding claim 18, Yang teaches the system of claim 12 (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment).
Yang does not expressly disclose wherein the object is a human face, and the one or more fiducial points are facial landmarks.
	However, Zhou teaches wherein the object is a human face (Yang teaches that the object is a building and does not expressly disclose capturing a human face, but a camera can capture any kind of object. However, Zhou teaches that the multi-spectral imaging system in Fig. 1 consisting of two NIR cameras and single LWIR camera captures human face), and the one or more fiducial points are facial landmarks (Zhou, Fig. 8, facial landmarks projection from the stereo pair NIR images to the LWIR image).
Yang and Zhou are considered analogous art to the claimed invention because they are in the same field of multi-spectral imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the object in the system of Yang from a building to a human face resulting in the predictable result of forming facial landmarks as fiducial points. 

Claim 9-11 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhang et al. "SLAT-Calib: Extrinsic Calibration between a Sparse 3D LiDAR and a Limited-FOV Low-resolution Thermal Camera", hereinafter Zhang.

Regarding claim 9, Yang teaches a method for translating fiducial points in multispectral imagery (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction), the method comprising: 
capturing (Fig. 2, Data acquisition, Acquisition of images by iPhone SE) a first image (Fig. 2, visible images with high spatial resolution) of a three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) by a first imaging device (Fig. 1, iPhone SE) in a first spectral domain (Section 2, the iPhone SE captures visible image 
capturing (Fig. 2, Data acquisition, Acquisition of images by FLIR ONE) a second image (Fig. 2, thermal IR image) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) by a second imaging device (Section 2, FLIR ONE) in a second spectral domain (Section 2, FLIR ONE acquires thermal infrared images), the second spectral domain being different from the first spectral domain (Section 2, thermal infrared is different from visible spectrum); 
determining three-dimensional location information (Section 3, the visible images of the iPhone SE are used to reconstruct a 3D model by the conventional IBM technique) of one or more fiducial points (Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) based on the first image (Fig. 2, visible images with high spatial resolution); 
projecting (Fig. 2, temperature information projection) the one or more fiducial points (Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image) from the three-dimensional image (Section 3, the visible images of the iPhone SE are used to reconstruct a 3D model by the conventional IBM technique, the two visible images of the iPhone SE creates a 3D model or 3D image) of the three- dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) onto a two-dimensional image plane (Section 3.2.5, the thermal image can be textured on the surface of the created 3D model, it shows an equation for the temperature information projection where (x,y) is the space coordinate of an object point in a thermal image plane, the thermal image is in two-dimensional plane and the point clouds which reads onto the fiducial points of the building in the stereo pair image is the three-dimensional object which are textured together) of the second image (Fig. 2, thermal IR image);
and translating (Fig. 2, 3D thermal model is created once the temperature information projection step is done on the smartphone visible images and thermal image, Section 3, geometric translated thermal IR images are textured onto the reconstructed 3D model to produce a 3D thermal model, the thermal image is in two-dimensional plane and the point clouds which reads onto the fiducial points of the building in the stereo pair image is the three-dimensional object which are textured together) the location of the one or more fiducial points (Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) from first image (Fig. 2, visible images with high spatial resolution) to the second image (Fig. 2, thermal IR image).
Yang does not expressly disclose wherein the first imaging device is a three-dimensional imaging device.
However, Zhang teaches wherein the first imaging device is a three-dimensional imaging device (Yang teaches a stereopair of smartphones that are capable of capturing visible images. Zhang also teaches a multi-spectral imaging system, but the first imaging device is three-dimensional imaging device called LiDAR as seen in Fig. 1 and the second imaging device is also a thermal camera similar to Yang imaging system); 
Yang and Zhang are considered analogous art to the claimed invention because they are in the same field of multi-spectral imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yang to incorporate the teachings of Zhang wherein the first imaging device is a three-dimensional imaging device. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the fusion of a sparse 3D LiDAR and a thermal camera could help enhance the perception ability (Zhang, Introduction). In dark setting, visual cameras might fail to capture texture information, but a thermal camera still works properly. Also, commonly used RGB-D cameras can only work within a limited range, but a 3D LiDAR has a long detection range (Zhang, Introduction).

Regarding claim 10, the combination of Yang in view of Zhang teaches the method of claim 9 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction), wherein the three-dimensional imaging device is a LiDAR camera (Yang teaches a stereopair of smartphones that are capable of capturing visible images. Zhang also teaches a multi-spectral imaging system, but the first imaging device is three-dimensional imaging device called LiDAR as seen in Fig. 1 and the second imaging device is also a thermal camera similar to Yang imaging system).

Regarding claim 11, the combination of Yang in view of Zhang teaches the method of claim 9 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction), wherein the first image (Yang, Fig. 2, visible images with high spatial resolution) and the second image (Yang, Fig. 2, thermal IR image) are captured synchronously (Yang, Fig. 1, the cameras are arranged where they are meant to take the images simultaneously and the thermal image and visible image on Fig.6 are identical which means they are captured simultaneously) (Zhang, the 3D LiDAR and thermal camera of Zhou also captures the 3D image/data and thermal image synchronously as seen in Fig. 1b and Fig. 1c).

Regarding claim 20, Yang teaches a system for translating fiducial points in multispectral imagery (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment), the system comprising: 
a first imaging device (Fig. 1, iPhone SE) in a first spectral domain (Section 2, iPhone SE is able to capture visible images) configured to capture (Fig. 2, Data acquisition, Acquisition of images by iPhone SE) a first image (Yang, Fig. 2, visible images with high spatial resolution) of a three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University), the first spectral domain being the visible spectrum (Section 2, the iPhone SE captures visible images),
a second imaging device (Section 2, the FLIR ONE was arranged between the two smart phones to acquire the thermal infrared (IR) images) in a second spectral domain (Section 2, FLIR ONE acquires thermal infrared images) configured to capture (Fig. 2, Data acquisition, Acquisition of images by FLIR ONE) a second image (Fig. 2, thermal IR image) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University), the second spectral domain being different from the first spectral domain (Section 2, thermal infrared is outside the visible spectrum); 
and a processor (Section 3, the visible images of the iPhone SE are used to reconstruct a 3D model by the conventional IBM technique, IBM is a computer vision technique for effectively integrating multisource image data into a unique 3D model which makes it implicit that the system has a processor) configured to: 
determine three-dimensional location information (Section 3, the visible images of the iPhone SE are used to reconstruct a 3D model by the conventional IBM technique) of one or more fiducial points (Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) based on the first image (Section 2, two smart phones were used to acquire stereopairs of visible images with high spatial resolution, first image is taken along with the second image to have a stereopair of visible images), 
project (Fig. 2, temperature information projection) the one or more fiducial points (Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image) from the three-dimensional image (Section 3, the visible images of the iPhone SE are used to reconstruct a 3D model by the conventional IBM technique, the two visible images of the iPhone SE creates a 3D model or 3D image) of the three- dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) onto a two-dimensional image plane (Section 3.2.5, the thermal image can be textured on the surface of the created 3D model, it shows an equation for the temperature information projection where (x,y) is the space coordinate of an object point in a thermal image plane, the thermal image is in two-dimensional plane and the point clouds which reads onto the fiducial points of the building in the stereo pair image is the three-dimensional object which are textured together) of the second image (Fig. 2, thermal IR image), 
and translate (Fig. 2, 3D thermal model is created once the temperature information projection step is done on the smartphone visible images and thermal image, Section 3, geometric translated thermal IR images are textured onto the reconstructed 3D model to produce a 3D thermal model, the thermal image is in two-dimensional plane and the point clouds which reads onto the fiducial points of the building in the stereo pair image is the three-dimensional object which are textured together) the location of the one or more fiducial points (Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image) of the three-dimensional object (Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) from first image (Yang, Fig. 2, visible images with high spatial resolution) to the second image (Fig. 2, thermal IR image).

Yang does not expressly disclose the first imaging device being a three-dimensional imaging device. 
However, Zhang teaches the first imaging device being a three-dimensional imaging device (Yang teaches a stereopair of smartphones that are capable of capturing visible images. Zhang also teaches a multi-spectral imaging system, but the first imaging device is three-dimensional imaging device called LiDAR as seen in Fig. 1 and the second imaging device is also a thermal camera similar to Yang imaging system); 
Yang and Zhang are considered analogous art to the claimed invention because they are in the same field of multi-spectral imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yang to incorporate the teachings of Zhang that the first imaging device is a three-dimensional imaging device. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the fusion of a sparse 3D LiDAR and a thermal camera could help enhance the perception ability (Zhang, Introduction). In dark setting, visual cameras might fail to capture texture information, but a thermal camera still works properly. Also, commonly used RGB-D cameras can only work within a limited range, but a 3D LiDAR has a long detection range (Zhang, Introduction).

Regarding claim 21, the combination of Yang in view of Zhang teaches the system of claim 20 (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment), wherein the three-dimensional imaging device is a LiDAR camera (Yang teaches a stereopair of smartphones that are capable of capturing visible images. Zhang also teaches a multi-spectral imaging system, but the first imaging device is three-dimensional imaging device called LiDAR as seen in Fig. 1 and the second imaging device is also a thermal camera similar to Yang imaging system).

Regarding claim 22, the combination of Yang in view of Zhang teaches the system of claim 20 (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment), wherein the first image (Yang, Fig. 2, visible images with high spatial resolution) and the second image (Yang, Fig. 2, thermal IR image) are captured synchronously (Yang, Fig. 1, the cameras are arranged where they are meant to take the images simultaneously and the thermal image and visible image on Fig.6 are identical which means they are captured simultaneously) (Zang, the 3D LiDAR and thermal camera of Zhou also captures the 3D image/data and thermal image synchronously as seen in Fig. 1b and Fig. 1c).

Regarding claim 23, the combination of Yang in view of Zhang teaches the method of claim 9 (Yang, Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 2, scheme of proposed method for 3D thermal model reconstruction), wherein the translating (Fig. 2, 3D thermal model is created once the temperature information projection step is done on the smartphone visible images and thermal image, Section 3, geometric translated thermal IR images are textured onto the reconstructed 3D model to produce a 3D thermal model) the location of the one or more fiducial points (Yang, Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image)  of the three-dimensional object (Yang, Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) from first and second visible spectrum images (Yang, Fig. 2, visible images with high spatial resolution, in accordance to 112b rejection, for the purpose of furthering prosecution, examiner has interpreted the first and second visible spectrum images to be the first image in a first spectral domain in claim 9) to the third image (Yang, Fig. 2, thermal IR image, in accordance to 112b rejection, for the purpose of furthering prosecution, the third image to be the second image in a second spectral domain in claim 9) comprises: 
calculating (Zhang, Section 3.2.5) the intrinsic (Yang, Section 3.2.5, intrinsic parameter includes an intrinsic matrix representing a principal point of the image along the x and y direction in pixels and a focal length the first imaging device and/or the second imaging device , in Section 3.2.5, the collinearity condition equations for the temperature information texturing were express as equation 23, where (x, y) is the space coordinate of an object point in a thermal IR image plane; (x0, y0) is the principal point of a thermal IR image; f 1 is the focal length of the FLIR ONE, Section 3.2.2, intrinsic sensor matrix) and extrinsic parameters (Yang, Section 3.2.5, rotational angles, Section 3.2.5, sensor exterior matrix) of the first imaging device (Yang, Fig. 1, iPhone SE) and the second imaging device (Yang, Fig. 1, FLIR ONE); 
wherein the intrinsic parameters (Yang, Section 3.2.5, equation 23, Section 3.2.2, intrinsic sensor matrix) include an intrinsic matrix (Yang, the collinearity condition equations for the temperature information texturing were express as equation 23, where (x, y) is the space coordinate of an object point in a thermal IR image plane; (x0, y0) is the principal point of a thermal IR image; f 1 is the focal length of the FLIR ONE) representing a principal point of the image plane along the x and y direction in pixels (Yang, Section 3.2.5, (x0, y0) is the principal point of a thermal IR image ) and a focal length the first imaging device and/or the second imaging device (Yang, Section 3.2.5, f 1 is the focal length of the FLIR ONE); and 

The combination of Yang in view of Zhang does not expressly disclose wherein the extrinsic parameters include a rotation matrix and a translation matrix to transform the one or more fiducial points from a world coordinate systems to a camera coordinate system.
	However, Zhang teaches wherein the extrinsic parameters (Zhang teaches a system with 3D Lidar and 2D thermal camera, Section III.A.2, Zhang teaches extrinsic parameter used for calibration of the 3D Lidar and thermal camera) include a rotation matrix and a translation matrix (Zhang, Section III.A.2, consists of two parts: a rotation matrix and a translation vector) to transform (Zhang, Section III.A.2, the 3D point in the LiDar frame can be transformed to a 3D point in the thermal camera frame) the one or more fiducial points (Yang teaches point clouds which reads onto the fiducial points, Zhang also teaches point clouds that was obtained by the 3D LiDar as seen in Fig. 7B) from a world coordinate systems to a camera coordinate system (Zhang, Section III.A.2, the 3D point in the LiDar frame can be transformed to a 3D point in the thermal camera frame, the 3D Lidar frame is in world coordinate system or XYZ coordinate that is transformed into the thermal camera coordinate system).
Yang and Zhang are considered analogous art to the claimed invention because they are in the same field of multi-spectral imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the combination of Yang in view of Zhang to incorporate the teachings of Zhang wherein the extrinsic parameters include a rotation matrix and a translation matrix to transform the one or more fiducial points from a world coordinate systems to a camera coordinate system. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the objective of extrinsic calibration is to estimate the unknown transformation matrix between the two sensor frames (Zhang, Section III.A.1) and the benefit is point features are accurate and reliable for feature matching (Zhang, Abstract).

Regarding claim 24, the combination of Yang in view of Zhang teaches the system of claim 20 (Abstract, the paper proposes a cost-effective method for thermal model reconstruction based on image-based modeling, Fig. 1, arrangement of the experimental equipment), wherein the translating (Fig. 2, 3D thermal model is created once the temperature information projection step is done on the smartphone visible images and thermal image, Section 3, geometric translated thermal IR images are textured onto the reconstructed 3D model to produce a 3D thermal model) the location of the one or more fiducial points (Yang, Section 3.2.1 and 3.2.3, first step of conjugate feature detection is to identify locations and scales that can be assigned under differing views of the same object, in order to optimize the geometric relationship, a bundle adjustment based on the derived triangular points is employed to repeatedly implement the collinearly forward or backward intersections, then the optimized triangular points are obtained and assembled as a point cloud which are used to execute an imagery consistency test, the point cloud in this study is used to detect and identify the location of each object in the image and check the consistency of the object from the first image compare to the second image, in accordance to BRI, point cloud reads onto fiducial points because point cloud is a set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image)  of the three-dimensional object (Yang, Fig. 4, 3D object, departmental building of Civil Engineering and Environmental Engineering at National Chung Hsing University) from first and second visible spectrum images (Yang, Fig. 2, visible images with high spatial resolution, in accordance to 112b rejection, for the purpose of furthering prosecution, examiner has interpreted the first and second visible spectrum images to be the first image in a first spectral domain in claim 20) to the third image (Yang, Fig. 2, thermal IR image, in accordance to 112b rejection, for the purpose of furthering prosecution, the third image to be the second image in a second spectral domain in claim 20) comprises: 
calculating (Zhang, Section 3.2.5) the intrinsic (Yang, Section 3.2.5, intrinsic parameter includes an intrinsic matrix representing a principal point of the image along the x and y direction in pixels and a focal length the first imaging device and/or the second imaging device , in Section 3.2.5, the collinearity condition equations for the temperature information texturing were express as equation 23, where (x, y) is the space coordinate of an object point in a thermal IR image plane; (x0, y0) is the principal point of a thermal IR image; f 1 is the focal length of the FLIR ONE, Section 3.2.2, intrinsic sensor matrix) and extrinsic parameters (Yang, Section 3.2.5, rotational angles, Section 3.2.5, sensor exterior matrix) of the first imaging device (Yang, Fig. 1, iPhone SE) and the second imaging device (Yang, Fig. 1, FLIR ONE); 
wherein the intrinsic parameters (Yang, Section 3.2.5, equation 23, Section 3.2.2, intrinsic sensor matrix) include an intrinsic matrix (Yang, the collinearity condition equations for the temperature information texturing were express as equation 23, where (x, y) is the space coordinate of an object point in a thermal IR image plane; (x0, y0) is the principal point of a thermal IR image; f 1 is the focal length of the FLIR ONE) representing a principal point of the image plane along the x and y direction in pixels (Yang, Section 3.2.5, (x0, y0) is the principal point of a thermal IR image ) and a focal length the first imaging device and/or the second imaging device (Yang, Section 3.2.5, f 1 is the focal length of the FLIR ONE); and 

The combination of Yang in view of Zhang does not expressly disclose wherein the extrinsic parameters include a rotation matrix and a translation matrix to transform the one or more fiducial points from a world coordinate systems to a camera coordinate system.
	However, Zhang teaches wherein the extrinsic parameters (Zhang teaches a system with 3D Lidar and 2D thermal camera, Section III.A.2, Zhang teaches extrinsic parameter used for calibration of the 3D Lidar and thermal camera) include a rotation matrix and a translation matrix (Zhang, Section III.A.2, consists of two parts: a rotation matrix and a translation vector) to transform (Zhang, Section III.A.2, the 3D point in the LiDar frame can be transformed to a 3D point in the thermal camera frame) the one or more fiducial points (Yang teaches point clouds which reads onto the fiducial points, Zhang also teaches point clouds that was obtained by the 3D LiDar as seen in Fig. 7B) from a world coordinate systems to a camera coordinate system (Zhang, Section III.A.2, the 3D point in the LiDar frame can be transformed to a 3D point in the thermal camera frame, the 3D Lidar frame is in world coordinate system or XYZ coordinate that is transformed into the thermal camera coordinate system).
Yang and Zhang are considered analogous art to the claimed invention because they are in the same field of multi-spectral imaging system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Yang in view of Zhang to incorporate the teachings of Zhang wherein the extrinsic parameters include a rotation matrix and a translation matrix to transform the one or more fiducial points from a world coordinate systems to a camera coordinate system. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the objective of extrinsic calibration is to estimate the unknown transformation matrix between the two sensor frames (Zhang, Section III.A.1) and the benefit is point features are accurate and reliable for feature matching (Zhang, Abstract).

Response to Arguments
Applicant's arguments filed January 20th, 2022 have been fully considered but they are not persuasive. 
In response to applicants’ argument that the disclosure of Yang is directed towards "a method for 3D thermal model reconstruction based on image-based modeling" to "better display stereo-temperature information compared to conventional thermal images.". And, in contrast, the present claim is directed towards translating fiducial points from images in a first spectrum, e.g., the visible spectrum, to an image in a second spectrum, e.g., the thermal spectrum. Although the disclosure of Yang is directed towards "a method for 3D thermal model reconstruction based on image-based modeling" to "better display stereo-temperature information compared to conventional thermal images”, Yang also discloses translating the point clouds, which reads onto the fiducial points of the present claims, as seen in Section 3.2.4 and Fig. 2, temperature information projection, from images in a first spectrum, which is in Yang’s study, visible images obtained by iPhone SE, to an image in second spectrum, FLIR ONE image from Yang’s study.
In response to applicant’s argument that the disclosure of Yang does not perform 3D calibration between thermal and visible camera. The disclosure of Yang only performs image translation,  i.e., translation in rows and columns, but not depth. Therefore, the disclosure of Yang only applies to object that are sufficiently far away from the camera so that the objects appear to have only a planar topography. Yang does perform a 3D calibration between thermal and visible camera as seen in Section 3.1.2 and 3.2.5. In Section 3.1.2, the calibration templates for the thermal IR image and stereoscopic visible image is shown and in Section 3.2.5, Yang describes a function of rotation angles along XYZ axes which means the depth was also involved during the calibration and translation. Also in paragraph 0025 of the specification, applicant discloses “the three-dimensional object 110 can be, but is not limited to, a face, a vehicle, or a building, etc “, which in Yang’s study the 3D object is a building.
In response to applicant’s argument that the disclosure of Yang does not teach or suggest projecting and translating fiducial points of a three-dimensional image onto a two-dimensional plane of a third image as in the present claim. Yang discloses in Section 3.2.5, the thermal image can be textured on the surface of the created 3D model, it shows an equation for the temperature information projection where (x,y) is the space coordinate of an object point in a thermal image plane, the thermal image is in two-dimensional plane and the point clouds which reads onto the fiducial points of the building in the stereo pair image is the three-dimensional object which are textured together. Therefore, Yang teaches or suggests projecting and translating fiducial points of a three-dimensional image onto a two-dimensional plane of a third image.
In response to applicant’s argument that the conjugate features of Yang are not equivalent to the fiducial points of the present claims. It is noted the features upon which applicant relies (i.e., fiducial points in paragraph [0025] of the as-filed specification as "features, objects, or markings, etc. on the three-dimensional object 110, which may be used as points of reference." For example, fiducial points may be facial landmarks, e.g., center of the eyes, tip of the nose, corners of the mouth, and face boundary, etc.) are not recited in the rejected claims before amendment. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In section 3.2.1 of Yang, conjugate feature was extracted using SIFT  or scale-invariant feature transform which extracts the key points of object from the image. Yang also discloses in section 3.2.2 and 3.2.3, that in order to optimize the geometric relationship, a bundle adjustment is employed and then the optimized triangular points are obtained and assembled as a point cloud. Point clouds reads on to the fiducial points because point clouds are set of data points that may represent a 3D shape or object which can be used a point of reference for the location of the 3D object on the image. Therefore, Yang teaches fiducial points.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/            Examiner, Art Unit 2663

/CLAIRE X WANG/            Supervisory Patent Examiner, Art Unit 2663